COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00419-CR


Quantana Harris                             §    From the 297th District Court

                                            §    of Tarrant County (1317835R)

v.                                          §    November 26, 2014

                                            §    Opinion by Justice Meier

The State of Texas                          §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Bill Meier
                                            Justice Bill Meier